Exhibit 10.5

PFENEX INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered into by and
between Pfenex Inc. (the “Company”), and Martin Brenner (“Executive”). This
Agreement will be effective as the date Executive commences employment with the
Company (the “Effective Date”). It is expected that the Effective Date will be
March 18, 2019.

1.         Duties and Scope of Employment.

(a)         Positions and Duties. Effective as of the Effective Date, Executive
will serve as the Company’s Sr. Vice President, Chief Scientific Officer.
Executive will render such business and professional services in the performance
of Executive’s duties, consistent with Executive’s position within the Company,
as will reasonably be assigned to Executive by the Company’s Chief Executive
Officer. The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.”

(b)         Obligations. During the Employment Term, Executive will perform
Executive’s duties faithfully and to the best of Executive’s ability and will
devote Executive’s full business efforts and time to the Company. For the
duration of the Employment Term, Executive agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s board of directors (the
“Board”), except as provided in Schedule 1.

2.         At-Will Employment. The parties agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without Cause or notice. Executive understands and agrees that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company. However, as described in this Agreement, Executive may be
entitled to severance benefits depending on the circumstances of Executive’s
termination of employment with the Company.

3.         Compensation.

(a)         Base Salary. Effective as of the Effective Date, the Company will
pay Executive an annual salary of $360,000.00 as compensation for Executive’s
employment services to the Company (the “Base Salary”). The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings. Executive’s annual salary will
be subject to review and adjustments as may be made based upon the Company’s
normal performance review practices. The Company may modify job titles, salaries
and benefits from time to time as it deems necessary.



--------------------------------------------------------------------------------

(b)         Relocation Bonus; Temporary Living Expenses; Airline Expenses.
Executive will receive a one-time cash relocation bonus of $100,000, less
applicable withholdings, payable on the first Company payroll date following the
Effective Date (the “Relocation Bonus”). In addition, the Company will pay or
otherwise reimburse Executive for the actual, reasonable expenses incurred by
Executive through the date that is 3 months following the Effective Date, for
temporary lodging in the San Diego Metropolitan area and commercial airline
tickets for Executive and his spouse (not to exceed 15 airline trips in total),
in each case, to commute from their current home to San Diego (all such incurred
expenses, the “Relocation Expenses”), provided that Executive provides
substantiation for all Relocation Expenses in accordance with the Company’s
expense reimbursement policy within 45 days of the date they are incurred and,
with respect to any reimbursement, the Company reimburses the Relocation
Expenses within 30 days of the date Executive submits the substantiation and
makes the request for reimbursement. The payment of the Relocation Bonus and any
substantiated Relocation Expenses is subject to Executive remaining employed
through the payment date. Notwithstanding the foregoing, if, (i) prior to the
second anniversary of the Effective Date, Executive’s employment with the
Company terminates by reason of the Executive’s voluntary resignation other than
for Good Reason or the Company’s termination for Cause, or (ii) prior to 180
days following the Effective Date Executive does not relocate to the San Diego
Metropolitan area (the earlier of such dates, the “Measurement Date”), then,
Executive must repay the gross amount of the Relocation Bonus plus any paid
Relocation Expenses to the Company within 30 days of earlier of the Measurement
Date, and Executive will not be entitled to any additional amount of the
Relocation Bonus or the Relocation Expenses.

(c)         Target Bonus. Executive will be eligible to receive an annual
discretionary bonus of up to thirty-five percent (35%) of Executive’s Base
Salary upon achievement of performance objectives to be determined by the Board
in its sole discretion (the “Target Bonus”). The Target Bonus will be prorated
for the calendar year in which Executive commences employment based on the
number of days Executive is employed with the Company in the calendar year. The
Target Bonus, or any portion thereof, will be paid, less applicable
withholdings, as soon as practicable after the Board determines that the Target
Bonus has been earned, but in no event shall the Target Bonus be paid after the
later of (i) the fifteenth (15th) day of the third (3rd) month following the
close of the Company’s fiscal year in which the Target Bonus is earned or
(ii) March 15 following the calendar year in which the Target Bonus is earned.
Executive’s Target Bonus will be subject to review and adjustments as may be
made based upon the Company’s normal performance review practices.

(d)         Stock Option. Subject to the approval of the Board (or a committee
thereof), Executive will be granted a stock option to purchase 82,000 shares of
the Company’s common stock at an exercise price per share equal to the fair
market value on the date of grant (the “Option”). Subject to the accelerated
vesting provisions set forth herein, the Option will vest as to 25% of the
shares subject to the Option one (1) year after the Effective Date, and as to
1148th of the shares subject to the Option monthly thereafter on the same day of
the month as the Effective Date (and if there is no corresponding day, the last
day of the month), so that the Option will be fully vested and exercisable four
(4) years from the Option’s date of grant, subject to Executive continuing to
provide services to the Company through the relevant vesting dates. Except as
provided herein, the Option

 

-2-



--------------------------------------------------------------------------------

will be subject to the terms and conditions of an equity incentive plan and
related stock option agreement approved by the Board (or a committee thereof),
including vesting requirements (collectively, the “Equity Documents”). No right
to any stock is earned or accrued until such time that vesting occurs, nor does
the grant confer any right to continue vesting or employment.

4.         Employee Benefits. During the Employment Term, Executive will be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other senior executives of
the Company. The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

5.         Business Expenses. The Company will reimburse Executive for
reasonable travel, entertainment or other expenses incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time. Nothing in this Section 5 shall impact the expense
reimbursement set forth in Section 3(b).

6.         Severance.

(a)         Termination for other than Cause, Death or Disability Apart from a
Change of Control. If, outside of the Change of Control Period, (i) the Company
(or any parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or Disability, or
(ii) the Executive resigns from such employment for Good Reason, then, subject
to Section 7, Executive will be entitled to receive:

(i)         continuing payments of severance pay for a period of nine (9) months
at a rate equal to (x) the sum of (A) seventy-five percent (75%) of Executive’s
Base Salary rate, as then in effect, plus (B) the sum of all performance bonuses
paid to Executive for the Company’s fiscal year immediately preceding the fiscal
year in which Executive’s termination of employment occurs divided by (y) nine
(9). The severance will be paid, less applicable withholdings, in installments
over the severance period described herein with the first payment to commence on
the sixty-first (61st) day following Executive’s termination of employment (and
include any severance payments that otherwise would have been paid to Executive
within the sixty (60) days following Executive’s termination date), with any
remaining payments paid in accordance with the Company’s normal payroll
practices for the remainder of the severance period following Executive’s
termination of employment (subject to any delay as may be required by
Section 7(c)).

(ii)         if Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will provide Executive for the
COBRA premiums for such coverage (at the coverage levels in effect immediately
prior to Executive’s termination) until the earlier of (A) a period of nine (9)
months from the date of termination or (B) the date upon which Executive and/or
Executive’s eligible dependents are no longer eligible for COBRA continuation
coverage. Notwithstanding the first sentence of this Section 6(a)(ii), if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating, or being subject to an excise tax under,

 

-3-



--------------------------------------------------------------------------------

applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue the group health coverage for
Executive and/or Executive’s eligible dependents in effect on the termination of
employment date (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
and/or Executive’s eligible dependents elect COBRA continuation coverage and
will commence on the month following Executive’s termination of employment and
will end on the earlier of (x) the date upon which Executive obtains other
employment or (y) the date the Company has paid an amount equal to nine (9)
payments. Any such taxable monthly payments that otherwise would have been paid
to Executive within the sixty (60) days following Executive’s termination date
instead will be paid on the sixty-first (61st) day following Executive’s
termination of employment, with any remaining payments paid as provided in the
prior sentence (subject to any delay as may be required by Section 7(c)).

(b)         Termination for other than Cause. Death or Disability or Resignation
by Executive for Good Reason Related to a Change of Control. If, within the
Change of Control Period (i) the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment with the Company
other than for Cause, death or Disability, or (ii) the Executive resigns from
such employment for Good Reason, then, subject to Section 7, Executive will be
entitled to receive:

(i)         a lump sum payment equal to one hundred and fifty percent (150%) of
the sum of: (A) Executive’s Base Salary, as then in effect, or if greater, at
the level in effect immediately prior to the Change of Control, plus
(B) Executive’s Target Bonus in effect for the fiscal year in which Executive’s
termination of employment occurs. The severance will be paid, less applicable
withholdings, on the sixty-first (61st) day following Executive’s termination of
employment in accordance with the Company’s normal payroll practices (subject to
any delay as may be required by Section 7(c)). For the avoidance of doubt, if
(x) Executive incurred a termination of employment prior to a Change of Control
that qualifies Executive for severance payments under Section 6(a)(i); and (y) a
Change of Control occurs within the three (3)-month period following Executive’s
termination of employment that qualifies Executive for the superior benefits
under this Section 6(b)(i), then Executive shall be entitled to a lump-sum
payment of the amount calculated under this Section 6(b)(i), less amounts
already paid under Section 6(a)(i).

(ii)         if Executive elects continuation coverage pursuant to COBRA within
the time period prescribed pursuant to COBRA for Executive and Executive’s
eligible dependents, then the Company will provide Executive for the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination) until the earlier of (A) a period of eighteen
(18) months from the date of termination or (B) the date upon which Executive
and/or Executive’s eligible dependents are no longer eligible for COBRA
continuation coverage; and

(iii)         accelerated vesting as to one hundred percent (100%) of
Executive’s then-outstanding equity awards to acquire Company common stock.

 

-4-



--------------------------------------------------------------------------------

(c)         Termination for Cause, Death or Disability; Resignation without Good
Reason. If Executive’s employment with the Company (or any parent or subsidiary
or successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason), for Cause by the Company or due to Executive’s
death or Disability, then (i) all vesting will terminate immediately with
respect to Executive’s outstanding equity awards, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (iii) Executive will    only    be
eligible    for severance benefits in accordance with the Company’s established
policies, if any, as then in effect.

(d)         Exclusive Remedy. In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary or successor of the
Company), the provisions of this Section 6 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement, including any prior employment agreements entered into between
the Company and Executive. Executive will be entitled to no severance or other
benefits upon termination of employment with respect to acceleration of award
vesting or severance pay other than those benefits expressly set forth in this
Section 6.

7.         Conditions to Receipt of Severance; No Duty to Mitigate.

(a)         Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 6(a) or (b) will be subject to Executive signing
and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Release”) and provided that such
Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (such deadline, the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this Agreement.
In no event will severance payments or benefits be paid or provided until the
Release becomes effective and irrevocable.

(b)         Reserved.

(c)         Section 409A.

(i)         Notwithstanding anything to the contrary in this Agreement, no
severance pay or benefits to be paid or provided to Executive, if any, pursuant
to this Agreement that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under Code
Section 409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section l.409A- 1(b)(9) will be payable until Executive has
a “separation from service” within the meaning of Section 409A.

 

-5-



--------------------------------------------------------------------------------

(ii)         Notwithstanding anything to the contrary in this Agreement, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s termination (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section l.409A-2(b)(2) of the Treasury Regulations.

(iii)         Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
l.409A-l(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of clause (i) above.

(iv)         Any amount paid under this Agreement that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section l
.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.

(v)         The foregoing provisions are intended to comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
Executive agrees and acknowledges that the Company makes no representations or
warranties with respect to the application of Section 409A and other tax
consequences to any payments hereunder and, by the acceptance of any such
payments, Executive agrees to accept the potential application of Section 409A
and the other tax consequences of any payments made hereunder.

(d)         Confidential Information Agreement. Executive’s receipt of any
payments or benefits under Section 6 will be subject to Executive continuing to
comply with the terms of Confidential Information Agreement (as defined in
Section 10).

(e)         No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

 

-6-



--------------------------------------------------------------------------------

8.         Definitions.

(a)         Cause. For purposes of this Agreement, “Cause” is defined as (i) the
willful failure, disregard, or refusal by Executive to perform the services
hereunder or follow the reasonable instructions of the Board; provided, however,
that any willful failure, disregard, or refusal by Executive to perform the
services hereunder that can reasonably be cured shall not constitute Cause
unless cure is not effected, as determined in good faith by the Board, within
thirty (30) days after notice thereof is received by the Executive from the
Company; (ii) any willful or grossly negligent act by the Executive having the
effect of injuring, in a material way (whether financial or otherwise) as
determined in good faith by the Board, the business or reputation of the Company
or any of its subsidiaries or affiliates; (iii) Executive’s conviction of,
guilty plea, or plea of nolo contendere to any felony or a misdemeanor involving
moral turpitude; (iv) the determination by the Company, after a reasonable and
good faith investigation by the Company following a written allegation by an
employee of the Company, that the Executive engaged in some form of harassment
prohibited by law (including, without limitation, age, sex, disability, or race
discrimination) unless Executive’s actions were specifically directed by the
Board; or (v) material breach by the Executive of any provision of this
Agreement or any Confidential Information Agreement.

(b)         Change of Control. For purposes of this Agreement, “Change of
Control” means the occurrence of any of the following events:

(i)         a change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this subsection, the acquisition of additional stock by any one Person, who
is considered to own more than fifty percent (50%) of the total voting power of
the stock of the Company will not be considered a Change in Control; or

(ii)         a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (8)(b)(iii). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the

 

-7-



--------------------------------------------------------------------------------

value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(c)         Change of Control Period. For purposes of this Agreement, “Change of
Control Period” means the period that begins three (3) months prior to a Change
of Control and ends twelve (12) months following a Change of Control.

(d)         Code. For purposes of this Agreement, “Code” means the Internal
Revenue Code of 1986, as amended.

(e)         Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment for a period
of ninety (90) consecutive days or more, or more than one hundred and eighty
(180) days within any twelve (12)-month period, in each case, determined by the
Board and, if reasonable accommodation is required by law, after any reasonable
accommodation.

(f)         Good Reason. For the purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of one or more of
the following, without Executive’s express written consent: (i) a material
breach of any provision of this Agreement by the Company; (ii) any material
reduction by the Company of Executive’s duties, responsibilities, or authority;
(iii) a material relocation of the Company’s principal place of business of
Executive outside of the San Diego Metropolitan area; or (iv) a material
diminution in Executive’s annual base salary. Executive will not resign for Good
Reason without first providing the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within ninety (90) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date the Company receives
such notice during which such condition must not have been cured.

 

-8-



--------------------------------------------------------------------------------

(g)         Section 409A Limit. For purposes of this Agreement, “Section 409A
Limit” will mean two (2) times the lesser of: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding the Executive’s taxable year of Executive’s
separation from service as determined under Treasury Regulation
Section 1.409A-l(b)(9)(iii)(A)(l) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(l 7) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

9.         Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (the
“Payments”) (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 9, would be subject to
the excise tax imposed by Section 4999 of the Code, then Executive’s Payments
will be either:

(a)         delivered in full, or

(b)         delivered as to such lesser extent which would result in no portion
of such severance benefits being subject to the excise tax under Section 4999 of
the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
Payments, notwithstanding that all or some portion of such Payments may be
taxable under Section 4999 of the Code. If a reduction in the Payments
constituting “parachute payments” is necessary so that no portion of such
Payments is subject to the excise tax under Section 4999 of the Code, the
reduction shall occur in the following order: (1) reduction of the cash
severance payments; (2) cancellation of accelerated vesting of equity awards;
and (3) reduction of continued employee benefits. In the event that acceleration
of vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the Excise Tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section. The Firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and Executive within fifteen (15) calendar days
after the date on which Executive’s right to the severance benefits or other
payments is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.

 

-9-



--------------------------------------------------------------------------------

Any good faith determinations of the Firm made hereunder shall be final,
binding, and conclusive upon the Company and Executive.

10.         Confidential Information. Executive agrees to execute and comply
with the Company’s At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (the “Confidential Information Agreement”)
concurrently with the execution of this Agreement and agrees to abide by the
Company’s rules and standards. Executive understands that Executive must
disclose to the Company any and all agreements relating to Executive’s prior
employment that may affect Executive’s eligibility to be employed by the Company
or limit the manner in which Executive may be employed. It is the Company’s
understanding that any such agreements will not prevent Executive from
performing the duties of Executive’s position and Executive represents that such
is the case. Executive agrees not to bring any third party confidential
information to the Company, including that of Executive’s former employers, and
that in performing Executive’s duties for the Company, Executive will not in any
way utilize any such information.

11.         Reserved.

12.         Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13.         Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

Pfenex

10790 Roselle St.

San Diego, CA 92121

Attn: Chief Executive Officer

If to Executive:

at the last residential address known by the Company.

 

-10-



--------------------------------------------------------------------------------

14.         Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

15.         Arbitration. Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, stockholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company, shall be subject to arbitration in accordance with the
arbitration provisions of the Confidential Information Agreement.

16.         Integration. This Agreement, along with the Confidential Information
Agreement and the Equity Documents, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. With respect to
equity awards granted on or after the date of this Agreement, the acceleration
of vesting provisions provided herein will apply to such equity awards except to
the extent the applicable equity award agreement expressly supersedes this
Agreement. This Agreement may be modified only by agreement of the parties by a
written instrument executed by the party that is designated as an amendment to
this Agreement.

17.         Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

18.         Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

19.         Tax Withholding. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.

20.         Governing Law. This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

21.         Acknowledgment. Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

22.         Counterparts. This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

COMPANY:

PFENEX, INC.

 

By:

 

/s/ Evert B. Schimmelpennink

   

Date:

  

March 5, 2019

Evert B. Schimmelpennink

      

Chief Executive Officer, President and Secretary

      

EXECUTIVE.

 

By:

 

/s/ Martin Brenner

    

Date:

  

March 6, 2019

Martin Brenner

       

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]

 

-12-



--------------------------------------------------------------------------------

SCHEDULE 1

[TO BE COMPLETED BY EXECUTIVE, IF APPLICABLE]

N/A

 

-13-